Name: Commission Regulation (EEC) No 625/88 of 4 March 1988 concerning the stopping of fishing for saithe by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 62/14 Official Journal of the European Communities 8 . 3. 88 COMMISSION REGULATION (EEC) No 625/88 of 4 March 1988 concerning the stopping of fishing for saithe by vessels flying the Hag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ^), and in particular Article 11 (3) thereof, . Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (2), provides for saithe quotas for 1988 ; Whereas, in order to ensure compliance with the pro ­ visions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of saithe in the waters of ICES divisions II a (EC zone), III a ; III b, c, d (EC zone) and IV by vessels flying the flag of the Netherlands or registered in the Netherlands have reached the quota allocated for 1988 ; whereas the Netherlands have prohibited fishing for this stock as from 26 February 1988 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in the waters of ICES divisions II a (EC zone), III a ; III b, c,d (EC zone) and IV by vessels flying the flag of the Netherlands or registered in the Nether ­ lands are deemed to have exhausted the quota allocated to the Netherlands for 1988 . Fishing for saithe in the waters of ICES divisions II a (EC zone), III a ; iii b, c,d (EC zone) and IV by vessels flying the flag of the Netherlands or registered in the Nether ­ lands is prohibited, as well as the retention on board, the transhipment an^ the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 26 February 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1988. For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 375, 31 . 12. 1987, p. 1 .